SUBSCRIPTION AGREEMENT




This Subscription Agreement, dated as of April 17, 2009 (the “Agreement”), is
entered into by and between ProLink Holdings Corp., a Delaware corporation (the
“Company”), and Trinad Capital Master Fund, Ltd. (the “Purchaser”).


BACKGROUND


WHEREAS, the Company is offering in a private placement to the Purchaser (the
“Offering”) an aggregate of 8,333,333 shares (the “Shares”) of its Series D
Convertible Preferred Stock, par value $0.001 per share, and a warrant (the
“Warrant”), in the form attached hereto at Exhibit A, to purchase 12,500,000
shares (the “Warrant Shares” and, together with the Shares, the Warrant, and the
shares of Common Stock (as defined herein) issuable upon conversion of the
Shares, the “Securities”) of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), for an aggregate purchase price of Two Hundred Fifty
Thousand Dollars ($250,000.00) (the “Purchase Price”); and


WHEREAS, the Purchaser desires to purchase the Shares and the Warrant for the
Purchase Price on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto agree as follows:


1.            Authorization and Sale of Securities.


1.1           Authorization.  The Company has, or before the Closing (as defined
in Section 2) will have, duly authorized the sale and issuance, pursuant to the
terms of this Agreement, of the Securities.


1.2           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, at the Closing, the Company will sell and issue to the Purchaser, and
the Purchaser will purchase, the Shares and Warrant for the Purchase Price.
 
To subscribe for the Shares and Warrant, this Agreement must be executed and the
Purchase Price (less a maximum of $15,000.00 which will be delivered to Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C.) delivered to the Company in the
form of wire transfer to: an account designated by the Company to the
Purchaser.  The Purchaser shall (i) include the Purchaser's name in the wire
transfer instructions; and (ii) request from the bank or other financial
institution that is originating the transfer the federal wire number with
respect to the wire and retain that number for future reference.
 
1.3           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares and Warrant for working capital and general corporate
purposes.


2.            The Closing.  The closing shall occur at such time and place as
the Company may designate (the “Closing,” and the date on which the Closing
occurs, the “Closing Date”).  Promptly following the Closing, the Company shall
deliver to the Purchaser a certificate evidencing the Shares and a warrant
agreement for the Warrant, registered in the name of the Purchaser, against
payment to the Company of the Purchase Price.  The Purchaser hereby authorizes
and directs the Company to deliver the Shares and Warrant pursuant to this
Agreement directly to the address indicated on the signature page hereto.


 
 

--------------------------------------------------------------------------------

 
3.            Representations of the Purchaser.  The Purchaser represents and
warrants to the Company as follows:


(a)           The Purchaser has received and carefully reviewed such information
and documentation relating to the Company that the Purchaser has requested,
including, without limitation, the Company’s filings with the United States
Securities and Exchange Commission.


(b)           The Purchaser has had a reasonable opportunity to ask questions of
and receive answers from the Company concerning the Company and the Offering,
and all such questions, if any, have been answered to the full satisfaction of
the Purchaser.


(c)           The Purchaser understands that the Company has determined that the
exemption from the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation D is applicable to the
offer and sale of the Securities, based, in part, upon the representations,
warranties and agreements made by the Purchaser herein.


(d)           Except as set forth herein, no representations or warranties have
been made to the Purchaser by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction, the Purchaser is not relying
upon any information other than the results of independent investigation by the
Purchaser.


(e)           The Purchaser has full power and authority to execute and deliver
this Agreement and to perform the obligations of the Purchaser hereunder and
this Agreement is a legally binding obligation of the Purchaser in accordance
with its terms.


 
(f)
Regulation D.



(i)           The Purchaser understands and acknowledges that: (A) the
Securities acquired pursuant to this Agreement have not been registered under
the Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation D; and that such Securities have not been
registered with any state securities commission or authority; (B) pursuant to
the requirements of Regulation D, the Securities may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation D
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) other than as set forth in Section 5.1
of this Agreement, the Company is under no obligation to register the Securities
under the Securities Act or any state securities law, or to take any action to
make any exemption from any such registration provisions available.


                        (ii)           The Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D, is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investment shares representing an investment decision like that involved in the
purchase of the Securities.


 
2

--------------------------------------------------------------------------------

 
(iii)           The Purchaser is purchasing the Securities for its own account
for investment only and has no intention of selling or distributing the
Securities and no other person has any interest in or participation in the
Securities or any right, option, security interest, pledge or other interest in
or to the Securities.  The Purchaser recognizes that an investment in the
Securities involves a high degree of risk, including a risk of total loss of the
Purchaser.  The Purchaser understands, acknowledges and agrees that it must bear
the economic risk of its investment in the Securities for an indefinite period
of time and has knowledge and experience in financial and business matters such
that it is capable of evaluating the risks of the investment in the Securities
and the Purchaser understands, acknowledges and agrees that prior to any such
offer or sale, the Company may require, subject to the fulfillment of the
Company’s obligations under Section 6 of this Agreement, as a condition to
effecting a transfer of the Securities, an opinion of counsel, acceptable to the
Company, as to the registration or exemption therefrom under the Securities Act
and any state securities acts, if applicable.


(iv)           The Purchaser acknowledges that the Securities will bear a legend
in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


(g) Neither the Purchaser, nor any affiliate of the Purchaser or any person
acting on his, her or its behalf, has recently sold shares of unregistered
Common Stock of the Company.


4.            Condition to the Obligations of the Company.  The obligations of
the Company under Section 1.2 of this Agreement are subject to fulfillment, or
the waiver, of the following condition on or before the Closing:


4.1           Accuracy of Representations and Warranties.  The representations
and warranties of the Purchaser contained in Section 3 shall be true on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of that date (except that any representation
or warranty expressly stated to have been made or given as of a specific date
need be true only as of such date).


 
3

--------------------------------------------------------------------------------

 
5.             Covenants of the Company.


5.1           Piggyback Registration Rights.  If at any time the Company shall
determine to register under the Securities Act any of its securities (other than
on Form S-8 or Form S-4 or their then equivalents and other than shares to be
issued solely (i) in connection with any acquisition of any entity or business,
(ii) upon the exercise of stock options, or (iii) pursuant to employee benefit
plans), it shall send to each holder of Registrable Shares (as defined below),
including each holder who has the right to acquire Registrable Shares, written
notice of such determination and, if within thirty (30) days after receipt of
such notice, such holder shall so request in writing, the Company shall use its
commercially reasonable efforts to include in such registration statement all or
any part of the Registrable Shares such holder requests to be registered
therein; provided that, if, in connection with any offering involving an
underwriting of Common Stock to be issued by the Company, the managing
underwriter shall prohibit the inclusion of shares of Common Stock by selling
holders in such registration statement or shall impose a limitation on the
number of shares of such Common Stock which may be included in any such
registration statement because, in its judgment, such limitation is necessary to
effect an orderly public distribution, and such limitation is imposed pro rata
with respect to all securities whose holders have a contractual, incidental
(“piggyback”) right to include such securities in the registration statement and
as to which inclusion has been requested pursuant to such right and there is
first excluded from such registration statement all shares of Common Stock
sought to be included therein by (i) any holder thereof not having any such
contractual, incidental registration rights, and (ii) any holder thereof having
contractual, incidental registration rights subordinate and junior to the rights
of the holders of Registrable Shares, the Company shall then be obligated to
include in such registration statement only such limited portion (which may be
none) of the Registrable Shares with respect to which such holder has requested
inclusion hereunder.  “Registrable Shares” means the shares of Common Stock
issuable upon conversion of the Shares and exercise of the Warrant; provided,
however, that shares of Common Stock shall cease to be Registrable Shares upon
any permitted sale of such shares pursuant to (i) a registration statement filed
under the Securities Act, or (ii) Rule 144 promulgated under the Securities Act.


5.2           Reservation of Common Stock.  The Company shall reserve and
maintain a sufficient number of shares of Common Stock for issuance upon the
conversion of the Shares or exercise of the Warrant.


5.3           Board Representation.  Prior to April 17, 2010, for as long as the
Purchaser continues to hold a majority of the Shares, the Purchaser shall have
the right (the “Board Rights”) to designate three (3) members of the Company’s
Board of Directors (the “Board”), and the Company shall at all times maintain
three (3) vacancies on the Board for such purpose; such Board Rights shall
terminate upon conversion of a majority of the Shares to Common Stock.


5.4  Right of First Offer. From and after the date hereof, each time the Company
proposes to offer any shares of, or securities convertible into or exercisable
for any shares of, any class of its capital stock (“Offered Shares”), the
Company shall first make an offering of such Offered Shares to the Purchaser as
long as the Purchaser continues to own at least fifty percent  (50%) of the
Shares purchased by such Investor on the Closing Date pursuant to this Agreement
(or at least fifty percent (50%) of the shares of Common Stock received upon
conversion if such Shares have been converted) as adjusted for stock splits or
stock dividends in accordance with the following provisions:
 
(a) The Company shall deliver a notice (the “RFO Notice”) to the Purchaser
stating (i) its bona fide intention to offer such Offered Shares, (ii) the
number of such Offered Shares to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such Offered Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Within 10 business days after delivery of the RFO Notice, the Purchaser may
elect to purchase or obtain, at the price and on the terms specified in the RFO
Notice, not less than all of the Offered Shares by delivering written notice
thereof to the Company.  Upon expiration of such 10 business day period, such
right of the Purchaser with respect to the Offered Shares shall terminate other
than as set forth in Section 5.4(c) below.
 
(c)           The Company may, during the 90 day period following the expiration
of the period provided in Section 5.4(b) hereof, offer the unsubscribed Offered
Shares to any person or persons at a price not less than, and upon terms no more
favorable to the offeree than those specified in the RFO Notice. If the Company
does not enter into an agreement for the sale of the Offered Shares within such
period, or if such agreement is not consummated within 120 days of the execution
thereof, the right provided hereunder shall be deemed to be revived and such
Offered Shares shall not be offered unless first reoffered to the Purchaser in
accordance herewith.
 
(d) The right of first offer in this Section 5.4 shall not be applicable to (i)
the issuance of securities in connection with stock dividends, stock splits or
similar transactions; (ii) the issuance or sale of Common Stock (or options
therefor) pursuant to a stock option plan, restricted stock purchase plan or
other stock plan; (iii) the issuance of securities to financial institutions,
equipment lessors, brokers or similar persons in connection with commercial
credit arrangements, equipment financings, commercial property lease
transactions or similar transactions; (iv) the issuance of securities pursuant
to the conversion or exercise of convertible or exercisable securities
outstanding as of the date of this Agreement, including without limitation,
warrants, notes or options; (v) the issuance of securities in connection with a
bona fide acquisition, merger, strategic alliance or similar transaction; (vi)
the issuance of securities for bona fide services; or (vii) the issuance of
securities in a registered public offering.


6.            Transfer of Securities.  The Purchaser is aware that the Company
will make a notation in its appropriate records and issue “stop transfer”
instructions to its transfer agent with respect to the restrictions on the
transferability of such Securities.


7.           Miscellaneous.  


7.1           Expenses.  The Purchaser shall pay, at the Closing, the fees (up
to a maximum of $15,000.00) and disbursements of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., counsel to the Company, in connection with the
preparation of this Agreement and the other agreements contemplated hereby and
the closing of the transactions contemplated hereby.  The payment of such
expenses shall be a reduction to the Purchase Price.
 
7.2           Successors and Assigns.  This Agreement and any rights and
obligations hereunder may not be transferred or assigned by the Purchaser
without the prior written consent of the Company.  This Agreement shall inure to
the benefit of, and be binding upon the Company and the Purchaser and their
respective heirs, legal representatives and permitted assigns.


7.3           Survival.  All representations and warranties and all covenants,
agreements and obligations made by the Company or the Purchaser in this
Agreement, or in any instrument or document furnished in connection with this
Agreement or the transactions contemplated hereby, shall survive the Closing and
any investigation at any time made by or on behalf of any indemnified party.


 
5

--------------------------------------------------------------------------------

 
7.4           Indemnification.  The Purchaser agrees to indemnify the Company
and hold it harmless from and against any and all losses, damages, liabilities,
costs and expenses which it may sustain or incur in connection with the breach
by the Purchaser of any representation, warranty or covenant made by the
Purchaser .


7.5           Notices.  All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:


(a)           If to the Company, to: ProLink Holdings Corp., 410 South Benson
Lane, Chandler, AZ 85224, Attn: Chief Executive Officer, or to such other
address as the Company or the undersigned shall have designated to the other by
like notice.


(b)           If to the Purchaser, at its address set forth on the signature
page hereto, or at such other address as may have been furnished to the Company
in writing by the Purchaser.


7.6           Entire Agreement.  This Agreement and the Warrant embody the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.


7.7           Amendments and Waivers.  Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the Purchaser.  No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.


7.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall be one and the same document.


7.9           Section Headings.  The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit, or restrict the
contractual obligations of the parties.


7.10         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


7.11         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
 
6

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE                                                      




TRINAD CAPITAL MASTER FUND, LTD.


 
By:/s/ Jay A. Wolf
     Name: Jay A. Wolf
     Title: Partner




2121 Avenue of the Stars, Suite
2550                                                                                                
Address


Los Angeles, CA 90067
City, State and Zip Code


(310) 601-2500
Telephone-Business


_____________________
Facsimile-Business


_____________________
Tax ID # or Social Security #
 
 

--------------------------------------------------------------------------------


This Subscription Agreement is agreed to and accepted as of April 17 , 2009.





 
PROLINK HOLDINGS CORP.
                   
By:
/s/ Lawrence D. Bain                      
   
Name: Lawrence D. Bain
   
Title: Chief Executive Officer




 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Warrant
 